Citation Nr: 1002073	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period prior to June 
26, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased rating for PTSD.  A timely appeal was noted from 
that decision.

During the pendency of the Veteran's appeal, a temporary 
evaluation of 100 percent from June 26, 2007, to September 
30, 2007, was assigned as a result of inpatient psychiatric 
hospitalization in excess of 21 days.  Following the 
expiration of the temporary rating period, the RO awarded an 
increased evaluation for service-connected PTSD from 30 
percent to 100 percent, effective October 1, 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue of entitlement to an increased rating for PTSD 
prior to June 26, 2007, remains in appellate status. 

The Court has also recently held that a request for a TDIU, 
whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
then part and parcel with the increased rating claim is the 
issue of whether a TDIU is warranted as a result of that 
disability.  Id.

In this case, both the claimant and the evidence of record 
reasonably raises the question of entitlement to a TDIU, as 
the Veteran has been unable to maintain employment for some 
time and has received a disability evaluation of 100 percent 
for PTSD since June 26, 2007.  However, the RO last 
adjudicated the issue of entitlement to a TDIU by rating 
decision dated October 2007.  The Veteran has not appealed 
any determination denying TDIU.  As the matter of entitlement 
to TDIU has been adjudicated below and has not been appealed, 
the Board finds it unnecessary to remand the issue of TDIU to 
the RO for its consideration.  Id.   


FINDING OF FACT

Prior to June 26, 2007, PTSD was manifested by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events). 


CONCLUSION OF LAW

Prior to June 26, 2007, the criteria for a disability rating 
in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003 and March 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b). Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the October 2003 and March 
2006 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased 
rating claim.

Moreover, the RO subsequently readjudicated the claim based 
on all the evidence in October 2007.  The Veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Therefore, 
there is no prejudice to the Veteran for the Board to render 
a decision here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are interpreted 
on a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by GAF score, is to be considered, but it is not 
determinative of the VA disability rating to be assigned; the 
disability evaluation is to be based on all of the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

The Veteran filed the present claim for an increased rating 
for service connected PTSD on October 10, 2003.  A VA 
vocational rehabilitation evaluation, dated August 2003, 
noted that the Veteran had left his job "due to 
uncontrollable emotional outbursts."  The Veteran indicated 
that he was found on the side of the road, crying 
uncontrollably, which finally cost him his job as a driver.  
He was unable to respond appropriately to supervisors or co-
workers.  He reported chronic sleep impairment with 
nightmares, a loss of memory and concentration, excessive 
sweating, and emotional outbursts.  His inability to control 
emotional outbursts had severely affected his relationships 
with others, including his family.  He also felt the need to 
isolate from crowds.

On evaluation by the counseling psychologist, the Veteran had 
normal concentration and an intact recent memory.  He was 
appropriately oriented, and speech and thinking were within 
normal limits.  He was "mildly impaired in the ability to 
follow routine job duties and instructions, but does exhibit 
greater impairment in high stress situations."  Cognitive 
function was estimated at low to average, although the 
examiner suspected that it may have been higher at one point.  
The examiner found that the Veteran's "severe emotional 
lability prevents him from getting along with co-
workers...[t]hese marked symptoms have been present for over 12 
consecutive months, are chronic in nature, and have an 
extremely poor prognosis for improvement."  The Veteran was 
also "markedly impaired with working with coworkers and 
supervisors" with "limited training potential and 
employment potential."  

On VA examination in November 2003, the Veteran reported 
increasingly depressed moods, chronic sleep impairment 
characterized by frequent nightmares and wakings, chronic 
suicidal ideation with no plan or intent, emotional 
outbursts, increasing isolation, and auditory hallucinations 
in the form of whispers.  On mental status examination, the 
Veteran was casually dressed, spoke softly, and made 
"virtually no eye contact."  He reported being sad "all 
the time" and had a "very restricted" affect.  There were 
no reported delusions.  Judgment was adequate but insight was 
"very limited."  There was no homicidal ideation.  The GAF 
score "overall" was 50; from PTSD alone, the GAF score was 
55.  It was reported that the Veteran appeared to have a 
major depressive disorder with early psychotic features.  
While there is a common association between depressive 
symptomatology and PTSD, the examiner felt that in the 
Veteran's case the two disabilities existed independent of 
one another, i.e., the major depressive disorder coexisted 
independently from PTSD.  

The Veteran received a second VA examination in December 
2003, in an effort to determine the connection between the 
Veteran's service-connected PTSD and any separate depressive 
symptomatology.  The Veteran's reported symptoms and mental 
status examination were unchanged from his November 2003 
examination.  The examiner found that the Veteran's "profile 
[was] more consistent with a depressive disorder with 
psychotic features, more so than an anxiety disorder or, 
specifically, a post-traumatic stress disorder."  Minnesota 
Multiphasic Personality Inventory (MMPI) responses tended to 
significantly emphasize symptoms that far exceeded legitimate 
and usual symptoms.  Many of the scales were "extremely 
elevated as a result of a response bias of over-claiming 
impairment" rendering the profile invalid for 
interpretation.  The Personality Assessment Inventory (PAI) 
results indicated that the Veteran tended to malinger or 
endorse items that were inconsistent and excessive in terms 
of negative content information.  Overall, his profile is 
more consistent with a depressive disorder with psychotic 
features than PTSD.  The Axis I diagnoses were PTSD and major 
depression with psychotic features, with a GAF score of 50.  
The examiner found that the Veteran's major depression was 
"separate and freestanding" and a severe disability.

During a clinical evaluation in February 2004, the Veteran 
reported no change in his previously reported symptoms.  

In August 2004, the Veteran indicated that he was continuing 
to have auditory hallucinations and had suicidal ideation 
with a plan to take an overdose of drugs.  On that basis, he 
was admitted for inpatient psychiatric treatment.  His August 
23, 2004, discharge summary noted that he had a GAF score of 
43 upon admission and a GAF of 58 upon discharge.  At the 
time of his admission, the Veteran had "increasingly severe, 
mixed mood dysphoria," re-experiencing, chronic sleep 
impairment, and auditory hallucinations, despite a reported 
compliance with medications.  It was reported that he was 
sleeping well at night and denied auditory hallucinations in 
the morning.  He was alert and oriented in each sphere.  The 
Veteran improved with individual and group therapy and a 
change of medication.  Upon discharge his "mood was 
clinically improved" with better sleep and less mood 
dysphoria.  He was "cognitively clear" with no psychosis.  
There was no clinical suicidal or homicidal ideation.  

A February 2005 statement from the Veteran's former employer 
noted that he had "resigned as a result of a medical 
condition that apparently occurred while serving in the 
Military."  The employer clarified the statement in a 
December 2005 letter, stating that the Veteran resigned from 
his duties in January 2002 "due to a medical condition, 
specifically PTSD."  

On VA examination in April 2005, the Veteran reported 
flashbacks and nightmares.  He was now "unable" to tolerate 
crowds and preferred always being alone.  Television coverage 
of the conflict in Iraq triggered re-experiencing.  He also 
reported a depressed mood, insomnia, feelings of hopelessness 
and helplessness, decreased libido, and auditory 
hallucinations.  His family had moved him into his own 
apartment "because he kept disturbing everyone at night."  
His symptoms were daily and severe, but he was able to 
perform activities of daily living.  He spent most of his 
time in a darkened room, but occasionally tried to work in 
the yard.  

On mental status examination, the Veteran was appropriately 
oriented.  He was cooperative and attentive, with adequate 
eye contact.  He was well groomed, but reported a depressed 
and irritable mood.  His affect was restricted.  Speech was 
slow and hesitant; thought processes were goal-directed and 
coherent.  He continued to report auditory hallucinations in 
the form of whispers and suicidal ideation with no plan or 
intent.  There were no visual hallucinations, delusions, or 
homicidal ideation.  Memory was grossly intact and judgment 
was appropriate, but insight was limited.  GAF score due 
solely to PTSD was 53.  The examiner noted that the Veteran 
was "unable to work secondary to mental health issues." 

During a February 2006 evaluation, the Veteran's symptoms 
were unchanged.



In August 2006, nurse practitioner S.W. provided a statement 
indicating that she had been treated the Veteran for PTSD 
since 2001.  In her opinion, the Veteran was "totally and 
permanently disabled and unemployable."  She pointed to the 
August 2003 vocational rehabilitation report finding that the 
Veteran was "markedly impaired" and noted that the Veteran 
had continued to deteriorate since that time.  The Veteran 
had difficulty focusing or concentrating on a task, 
contributing to his total and permanent disability.

The Veteran received another VA examination in December 2006 
for the purpose of assessing the Veteran's level of 
disability and whether his disability was due to PTSD or 
superimposed major depressive disorder.  In the examiner's 
opinion, it was "premature" to opine that the Veteran was 
permanently and totally disabled without a history of 
medication compliance.  On physical examination, the 
Veteran's PTSD symptoms were unchanged from his last VA 
examination.  The examiner, a specialist in sleep disorders, 
felt that the Veteran's auditory hallucinations were not, in 
fact, evidence of a psychotic hallucination, but were rather 
the result of an inability to sleep.  He also found that the 
Veteran's reports of paranoid thoughts were not paranoia, but 
could also be related to a serious sleep disturbance.  The 
examiner opined that the Veteran should be admitted for 
pharmacological management of his medications before a 
finding of permanent and total disability could be rendered.  
The GAF score was 50.  It was concluded that the PTSD was 
moderate and that there was "no necessity to tease out 
[major depressive disorder] and PTSD because they are 
enmeshed."  

Clinical evaluations dated in September 2006, October 2006, 
and January 2007 showed no permanent change in the Veteran's 
symptomatology.

On review of the evidence of record, the Board finds that the 
PTSD does not meet the criteria for a rating greater than 30 
percent for the period prior to June 26, 2007.  While the 
August 2005 evaluation by the counseling psychologist 
reflects marked psychiatric impairment, subsequent 
psychiatric evaluations suggested that much of his impairment 
was due to nonservice-connected major depressive disorder.  
Psychological testing in December 2003 suggested an 
exaggeration of psychiatric symptoms and was more consistent 
with a depressive disorder with psychotic features than PTSD.  
The Veteran did require psychiatric hospitalization in August 
2004, but stabilized well during the course of the 
hospitalization.  The statements by his former employer and 
the VA nurse practioner have been reviewed but it is not 
clear that the former employer could distinguish whether the 
Veteran's problems working were due to PTSD or any other 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  (While a layperson is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge or 
expertise, such as the condition causing the symptoms.)  The 
staff psychiatrist and nurse practioner opined regarding the 
Veteran's unemployability, but did not account for the 
nonservice-connected major depressive disorder or the 
psychological testing done in 2003.  Moreover, following 
their opinion, a VA examination was accomplished and the 
examiner determined that the PTSD was moderate in degree and 
symptoms attributable to PTSD supports that assessment.  
While this examiner suggested that the PTSD and major 
depressive disorder with psychotic features were enmeshed, 
the overall psychiatric impairment exhibited was no more than 
moderate and did not warrant an increased rating.  

After review of the record, including the overall evidence of 
record, the Board finds that the criteria for a rating in 
excess of 30 percent prior to June 26, 2007, have not been 
met.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period prior to June 26, 2007 is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


